DETAILED ACTION
The Request for Continued Examination (RCE) filed 11/15/21 has been entered.  Claims 1-18 and 20 are still pending.  In light of the substantive claim amendments to independent claims 1 and 17, the rejections of claims 1-18 have been withdrawn, however, revised 103 rejections of claims 1-18.  Despite the substantive amendment to independent claim 20 and Applicant’s arguments, the previous 102 rejection of claim 20 is maintained.  Despite the claim amendments and Applicant’s brief arguments, the previous 102 rejection is maintained.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Gebhardt
Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gebhardt et al. (U.S. Patent Pub. No. 2018/0274619) (previously cited). Gebhardt is directed to a vibration absorber having an absorber mass. See Abstract.
Claim 20: Gebhardt discloses an isolator assembly [Fig. 2], comprising: a bracket (5, 7) including a base (5) and a first tab (top 7) and a second tab (bottom 7) extending from opposite ends of the base, the first tab and the second tab each having an aperture (8); a first isolator (top 11) connected to the bracket; a second isolator (bottom 11) connected to the bracket; and a mass (10, 13) connected to the bracket via the first isolator and the second isolator; wherein the first isolator and the second isolator are integrally formed with the mass [see para. 0016, 0029 (11 vulcanized to 13 to form 10)]; the first isolator includes a radial flange (17); and an outer diameter of the radial flange is larger than an inner diameter of the aperture [see Fig. 2 (17 larger than opening 8)], and, in a plan view, the base is perpendicular to the first tab and the second tab, and the base extends from the first tab to the second tab in a longitudinal direction parallel to a longitudinal axis between the apertures of the first and second tabs; and the diameter of at least one of the aperture of the first tab and the aperture of the second tab is greatest at an axial end and includes an internal taper [see Fig. 3 (curved radially-interior surface located at transition from 7 to 9 constitutes an “internal taper”)] toward a center of the bracket and/or toward the mass. See Fig. 2. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Back in view of Masterson
Claims 1-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Back et al.  (U.S. Patent Pub. No. 2019/0186577) in view of Masterson et al. (U.S. Patent No. 8,474,804).  Back is directed to a vibration damper.  See Abstract.  Masterson is directed to an elastomeric pin isolator.  See Abstract. 
Claim 1: Back discloses an isolator assembly [Figs. 1-3], comprising: a bracket (12) having a base (32) and a first tab (34) and a second tab (36) extending from opposite ends of the base, the first tab and the second tab each having an aperture (38, 40); a first isolator (42) connected to the first tab and at least partially received in the aperture of the first tab; a second isolator (44) connected to the second tab and at least partially received in the aperture of the second tab; and a mass (14) connected to the bracket via the first isolator and the second isolator, a first pin (22 in 42) connected to the first isolator, the first pin extending through the aperture of the first tab, and extending into a first recess (56 adjacent 42) of the mass: and a second pin (22 in 44) connected to the second isolator, the second pin extending through the aperture of the second tab, and extending into a second recess (56 adjacent 44) of the mass; and, in a plan view, the base is perpendicular to the first tab and the second tab, and the base extends from the first tab to the second tab in a longitudinal direction parallel to a longitudinal axis between the apertures of the first and second tabs. See Figs. 1-3. 
Back discloses all the limitations of this claim except that the isolators do not include “a plurality of legs extending axially.”  Masterson discloses using a pin (40) and isolator (36) to connect a bracket/tab (34) to a mass (38), with the pin extending through an aperture of the tab and into a recess (42) of the mass, wherein the isolator includes a plurality of legs (60) extending axially from a surface of the isolator.  See Figs. 5, 7, 9.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to use the Masterson pin isolator because these axial legs/ribs further restrict movement of the mass, which advances the objective of the Back isolator assembly.  In addition, the use of axial legs/ribs on elastomeric connecting components is well-known and commonly employed in the art. 
Claim 2: Back discloses that the first isolator includes a first radial flange (62) and a second radial flange (59).  See Fig. 3; para. 0043.  Masterson also includes this limitation.  See Fig. 5. 
Claim 3: Back discloses that the first radial flange and the second radial flange are axially spaced from each other; and an outer diameter of the first radial flange is larger than an outer diameter of the second radial flange.  See Fig. 3; para. 0043.  
Claim 4: Back discloses that a distance between the first radial flange and the second radial flange corresponds to a thickness of the bracket.  See Fig. 3; para. 0043.  Masterson also includes this limitation.  See Fig. 5.
Claim 5: Back discloses that the second radial flange is configured for insertion into an aperture (38, 40) of the bracket and to increase a removal force of the first isolator from the bracket; and the first radial flange is configured to limit an insertion depth of the first isolator into the aperture. See Fig. 3; para. 0043.  Masterson also includes this limitation.  See Fig. 5.
Claim 6: Back discloses that an outer diameter of the second radial flange is greater than an inner diameter of the aperture.  See Fig. 3; para. 0043.  Masterson also includes this limitation.  See Fig. 5.
Claim 7: Back discloses that the aperture is offset from a center of the respective one of the first tab or the second tab. See Fig. 3 (tabs 34, 36 are not symmetrical, hence offset in the length-direction). 
Claim 8: Masterson discloses that the isolator includes an inner portion (radially-inner portion of 32) and an outer portion (radially-outer portion of 32) connected to each other via a plurality of support members (portions of 32 between 60).  See Figs. 7, 9. 
Claim 9: Masterson discloses that number of support members of the plurality of support members is equal to a number of legs of the plurality of legs.  See Figs. 7, 9. 
Claim 10: Masterson discloses that the inner portion extends axially beyond the outer portion toward the mass. See Fig. 5 (“portions” defined to meet limitation – e.g., “inner portion” includes 36). 
Claim 11: Masterson discloses that at least two legs of the plurality of legs include portions disposed at an inner surface of the outer portion. See Figs 1, 3.
Claim 12: Masterson discloses that the plurality of legs extend substantially in an axial direction toward the mass.  See Figs. 1, 3.
Claim 13: Masterson discloses that the first isolator includes an inner portion (radially-inner portion of 32) and an outer portion (radially-outer portion of 32) connected to each other via an elastomeric membrane (portions of 32 between 60).  See Figs. 7, 9. 
Claim 14: Back discloses that the first isolator is formed separately from the mass.  See Fig. 3. 
Claim 17: see claim 1 above.  In addition, Back discloses the method of “pressing” the various components into place [see para. 0011, 0021, 0040], hence using a “press” would be an obvious, intuitive method of assembling the device.  
Claim 18: Masterson discloses inserting the first isolator and the second isolator into respective apertures (38, 40) includes (i) inserting a first radial flange (62) of the first isolator and a first radial flange (62 on other side) of the second isolator into the respective apertures, and (ii) limiting insertion via a second radial flange (59) of the first isolator and a second radial flange (59 on other side) of the second isolator; and, after inserting the first isolator and the second isolator into the respective apertures, a first portion (34) of the bracket is disposed partially between the first radial flange and the second radial flange of the first isolator, and a second portion (36) of the bracket is disposed partially between the first radial flange and the second radial flange of the second isolator.  See Figs 1-3. 
Back in view of Masterson and Gustavsson
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Back in view of Masterson and Gustavsson (U.S. Patent No. 9,689,454) (previously cited).  Gustavsson is directed to a frequency tuned damper. See Abstract.
Claim 15: Back is relied upon as in claim 1 above but does not disclose the "substantially rectangular" cross-sectional shape of the isolator. Gustavsson discloses this limitation. See Fig. 9.  It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to make this modification because it is a design choice, the various shapes are ultimately interchangeable and provide desired damping properties, and manufacturing considerations may also be relevant.
Claim 16: Back inherently discloses the broadly recited feature that the isolators (42, 44) have, at least somewhere, different portions ("lengths") that correspond to different frequencies.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any of the specific combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With regard to claim 20, Applicant has not submitted any arguments as to why the revised language (including the new limitation, “internal taper”) is sufficient to overcome the Gebhardt reference.  See Remarks, page 7.  As stated during the 10/21/21 Interview, Figure 3 of Gebhardt discloses a curved radially-interior surface located at transition from surface 7 to surface 9, and this is sufficient to constitute an “internal taper.”
For the foregoing reasons, all pending claims remain rejected as detailed above. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838.  The examiner can normally be reached on M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        November 18, 2021